 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUANE LINDER,                                     No. 2:18-CV-2281-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    JALAL SOLTENIAN, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On November 4, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.     The findings and recommendations filed November 4, 2019, are adopted in

 3   full;

 4                 2.     The motion to dismiss or for a more definite statement filed by defendants

 5   Galang and Pucelik (ECF No. 19) is denied;

 6                 3.     The unopposed motion for summary judgment filed by defendants Smith

 7   and Soltenian (ECF No. 24) is granted; and

 8                 4.     Defendants Smith and Soltenian are dismissed from this action, which

 9   proceeds against defendants Galang and Pucelik only.

10
     DATED: December 18, 2019
11
                                                  /s/ John A. Mendez____________           _____
12

13                                                UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
